DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest, a display panel comprising, along with other recited claim limitations, 
an underlay structure layer disposed on the substrate, wherein a first hollow portion is defined in the underlay structure layer; a first organic layer disposed on the underlay structure layer, wherein the first hollow portion is filled with the first organic layer; an active layer disposed on the first organic layer; a first insulating layer disposed on the active layer, wherein a second hollow portion is defined in the first insulating layer and arranged corresponding to the first hollow portion, and the first organic layer is exposed from the second hollow portion; a second organic layer disposed on the first insulating layer, wherein the second hollow portion is filled with the second organic layer, the first gate-electrode metal layer is disposed on the second organic layer, and the metal trace is disposed above the second hollow portion correspondingly; a second insulating layer disposed on the first gate-electrode metal layer; a second gate-electrode metal layer disposed on the second insulating layer; 3 a third insulating layer disposed on the second gate-electrode metal layer, wherein a third hollow portion is defined in the third insulating layer and extends through the second insulating layer, and 
Regarding Claim 4, prior art failed to disclose or fairly suggest a display panel comprising, along with other recited claim limitations, wherein the first organism is disposed on one side of the first surface, and the second organism is disposed on one side of the second surface; and wherein a hole is defined in the metal trace, and the second organism extends through and fills the hole and contacts the first organism as amended on 1/25/2022 and as argued on pages 10 and 11 of the remarks filed on 1/25/2022. Claims 7, 10, 16 and 17 depend from claim 4 and hence are allowed for the same reason therein. 
Regarding Claim 5, prior art failed to disclose or fairly suggest a display panel comprising, along with other recited claim limitations, 
wherein the first gate-electrode metal layer comprises a metal trace, the metal trace comprises a first surface and a second surface disposed opposite to each other, and the first surface is located on one side of the metal trace near the substrate; wherein the first organism is disposed on one side of the first surface, and the second organism is disposed on one side of the second surface; and wherein an opening is defined in the metal trace, the opening splits the metal trace into two sections, and the second organism extends through and fills the opening and contacts the first organism as amended on 1/25/2022 and as argued on pages 12 and 13 of the remarks filed on 1/25/2022. Claims 8, 11, 12 and 18-20 depend from claim 5 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/28/2022